  Case: 1:18-cr-00109-DRC Doc #: 193 Filed: 04/27/21 Page: 1 of 2 PAGEID #: 1103




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,
                                            Case No. 1:18-cr-109-11
       v.                                   JUDGE DOUGLAS R. COLE

JESSICA MARTIN,

              Defendant.
                                      ORDER

      Pursuant to § 15002(b)(2) of the Coronavirus Aid, Relief, and Economic

Security Act (the “CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020), and this

Court’s General Order Nos. 20-05, 20-07, 20-18, 20-23, 20-26, 20-27, 20-31, 20-35, 20-

36, 20-38, 21-04, 21-06, 21-07, and 21-09, the undersigned, as the District Judge to

whom this case is assigned, finds in this felony case that the change of plea pursuant

to Federal Rule of Criminal Procedure 11 cannot be further delayed without serious

harm to the interests of justice.

      Specifically, this Court finds that serious harm may occur to the interests of

justice in that further delay to Defendant Jessica Martin’s change of plea hearing

would interfere with both her and society’s interest in prompt resolution of criminal

matters. See United States v. Westmoreland, 712 F.3d 1066, 1076 (7th Cir. 2013)

(“Both the accused and society as a whole have an interest in prompt resolution of

criminal proceedings.”) (citing Barker v. Wingo, 407 U.S. 514, 519–20 (1972)). Such

delay would also interfere with Martin’s ability to begin satisfying any penalty or

sanction associated with the charged crime to which she intends to plead guilty, a
  Case: 1:18-cr-00109-DRC Doc #: 193 Filed: 04/27/21 Page: 2 of 2 PAGEID #: 1104




delay which “may have a detrimental effect on rehabilitation.” See Barker, 407 U.S.

at 520. (observing that “delay between arrest and punishment may have a

detrimental effect on rehabilitation”).

      This Court further finds that Martin, after consultation with her counsel, has

consented to the use of video conferencing to conduct the change of plea.

      Accordingly, this Court ORDERS that the change of plea hearing may be

conducted by use of video conferencing technology.

      SO ORDERED.


April 27, 2021
DATE                                          DOUGLAS R. COLE
                                              UNITED STATES DISTRICT JUDGE




                                          2
